ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 26, 2022 have been fully considered but they are not persuasive. 
The Applicant argues at the last paragraph of page 10 of the Remarks that the first and second network-side devices in Wu use the same communication protocol, i.e., both the first and second network-side devices use a communication protocol in a mobile communication network.  
Firstly, it is respectfully noted that the Examiner did not rely on Wu for the teachings of using two different communication protocols.  Thus, this point of arguments is moot.  
Secondly, one of ordinary skilled in the art would have conceptualize that even though each of the first network element and the second network element uses different communication protocol, the message transmitted between these two network elements must inherently be converted so that the message can be transmitted between them and processed.  Therefore, it is a common knowledge that it is still possible for these two network elements to operate different protocol, and still be able to communicate with each other through a common protocol, or conversion process of some sort. 
Moreover, even though claim language recites each network element uses different protocol, it is still unclear to the Examiner what protocol each network element uses.  Therefore, the Examiner suggests the Applicant to amend claim language to clearly identify the protocol uses by each network element.
More importantly, it is unreasonable to argue and/or assume that both MeNB and the SeNB use the same communication protocol because paragraph 0424 of Wu discloses that the base station can coordinate attribute management on the air interface (e.g., a base station in a GSM, CDMA, WCDMA, etc.).  Furthermore, paragraph 0010 of Wu discloses that there are separate bearers over connections of a UE on an MeNB.  A part of data carried by the same Evolved Packet System (EPS) on the MeNB are offloaded onto SeNB for transmission over connections of the UE on the SeNB, where a Package Data Convergence Protocol (PDCP) entity of the EPS is still in the MeNB, and there is a separate Radio link Control (RLC) entity of the SeNB.  This paragraph of Wu clearly discloses that MeNB and SeNB does not necessarily use the same communication protocol. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Applicant further argues on page 12 that Wu fails to disclose the service attribute comprises a time period corresponding to the arrival interval information since the present application time period is time and day of the week when the UE is available for communication (e.g., Time: 13:00-20:00, Day: Monday).  While the Examiner agrees with the Applicant that Wu fails to expressly disclose the day and time as disclosed in the application. However, the Examiner is unable to bring the definition of the term in the Specification into claim language.  Therefore, the Examiner suggests the Applicant to amend claim language to clearly recite the time period being the day and time.  Otherwise, it is in the Examiner’s position to give the broadest reasonable interpretation of claim language.  In this case, Wu clearly discloses the term “a time period corresponding to the arrival information” as pointed out the Applicant.
Based on the above discussion, it should be clear to the Applicant that the combination of Li and Wu reads on the argued features.  Thus, previous rejections are maintained.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644